Case 2:19-cv-00467-JDW Document 12-10 Filed 05/28/19 Page 1 of 2




              EXHIBIT I
                                            Case 2:19-cv-00467-JDW Document 12-10 Filed 05/28/19 Page 2 of 2




  heridan                                                                                                                                                         FREE cAsE EVALUAr10N
~ Murray                                  HOME          ATTORNEYS          PRACTICEAREAS          VERDICTS&SETTLEMENTS       CONTACTUS                            (215) 977-9500

                                                                                                                                                          p
          $44 Million Settlement for                                                                                      enter k eywords


El        Paralyzed Oilfield Employee
                                                                                                                         Recent Post s
A $44 million dollar settlement was successfully negotiated with five (5) companies on behalf of our clients, James
and Kay Sharon Burgess.
                                                                                                                          > $44 MiWon Settlement for
                                                                                                                            Paralyzed Oilfield Employee
BY THOMAS SHERIDAN IN VERDICTS & SETTLEM ENTS                                           January 22, 2019   61   0 Q       > Safety at Golf Courses
                                                                                                                          > Dangerous and Defective Goods
                                                                                                                          > 7 Myths about Workers'
                                                                                                                            Compensation
                                                                                                                          > What to do if you've been in a car
  < SAFETY AT GOLF COURSES                                                                                                  accident




                                                                                                                         Recent Comments
Share this post?

                                                                                                                         Categories
About author                                                                                                              > Articles




    n
                                                                                                                          > General
                       Thom as Sheridan (Thomas Sheridan)                                                                 > News
                                                                                                                                                                         LIVE CHAT
                                                                                                                          > Resource Center
                                                                                                                                                                         Get 24f7 Real-Time
                                                                                                                          > Verdicts & Settlements                          Assistance.




More oosts

                                                                                                                                                                 ROBERTS_000035
